Exhibit 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of May 1, 2007 is among
LEGGETT & PLATT, INCORPORATED, a Missouri corporation (the "Borrower"), the
lenders party hereto and JPMORGAN CHASE BANK, N.A. (the "Administrative Agent").

The Borrower, the Administrative Agent and certain lenders have entered into
that certain Credit Agreement dated as of August 5, 2005 which was amended by
that certain First Amendment to Credit Agreement dated as of July 31, 2006 (as
amended, the "Agreement" and capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby). Barclays Bank PLC has assigned all of its right,
title and interest in and to the Agreement to JPMorgan Chase Bank, N.A. pursuant
to an Assignment and Assumption dated as of the date hereof. The Borrower, the
Administrative Agent and the lenders party hereto now desire to amend the
Agreement as herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

ARTICLE 1.

Amendments

Section 1.1. Amendments to Section 1.01. Section 1.01 of the Agreement is
amended as follows:

 

  (a) The table in the definition of the term "Applicable Rate" is amended in
its entirety to read as follows:

 

Ratings for Index Debt

   Fixed Spread     Facility Fee  

>= A+ / A1

   0.140 %   0.060 %

A / A2

   0.190 %   0.060 %

A– / A3

   0.230 %   0.070 %

BBB+ /Baa1

   0.270 %   0.080 %

£BBB/Baa2

   0.350 %   0.100 %

 

  (b) The last two sentences in the definition of the term "Commitment" are
amended in their entirety to read as follows:

The amount of each Lender's Commitment as of May 1, 2007 is set forth on
Schedule 2.01 or after May 1, 2007, in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment or in the Increase
Commitment Supplement pursuant to which such Lender shall have assumed or
increased its Commitment, as applicable. As of the May 1, 2007, the aggregate
amount of the Lenders' Commitments is $600,000,000.

 

  (c) The July 31, 2011 date set forth in the definition of the term "Maturity
Date" is amended to be April 30, 2012.

Section 1.2. Amendment to Increased Commitment Provisions. The $600,000,000
number set out in clause (ii) of Section 2.20 and in clause (x) of Section 8.02
is amended to be $800,000,000.



--------------------------------------------------------------------------------

Section 1.3. Amendment to Schedule 2.01. Schedule 2.01 (Commitments) is amended
in its entirety to read as set forth on Schedule 2.01 hereto. As a result of the
amendment to Schedule 2.01, certain Persons are being added as "Lenders" under
the Agreement and the amount of certain of the Lender's Commitments are
changing.

ARTICLE 2.

Conditions Precedent

Section 2.1. Effective Date. The effectiveness of Article 1 of this Amendment is
subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Amendment) that such party has signed a counterpart of this Amendment.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of Borrower, the authorization of
the execution, delivery and performance of this Amendment and any other legal
matters relating to the Borrower, this Amendment or the Loan Documents as the
Administrative Agent may request, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date
hereof) of the Borrower's general in house counsel, substantially in the form of
Exhibit B to the Agreement but covering the execution and delivery of this
Amendment and covering such other matters relating to the Borrower or this
Amendment as the Required Lenders shall reasonably request.

(d) The representations and warranties of Borrower set forth herein and in the
other Loan Documents shall be true and correct on and as of the date hereof,
except to the extent such representations and warranties relate specifically to
another date.

(e) As of the date hereof, no Default shall exist.

ARTICLE 3.

Miscellaneous

Section 3.1. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The
Borrower, the Lenders and the Administrative Agent agree that this Amendment is
a Loan Document as such term is defined in the Agreement and the Agreement as
amended hereby and the other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

Section 3.2. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows: (a) after
giving effect to this Amendment, no Default exists; (b) after giving effect to
this Amendment, the representations and warranties set forth in

 

SECOND AMENDMENT TO CREDIT AGREEMENT,    Page 2   



--------------------------------------------------------------------------------

the Agreement are true and correct on and as of the date hereof with the same
effect as though made on and as of such date except with respect to any
representations and warranties limited by their terms to a specific date;
(c) the execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby, (i) are within the legal
power and authority of the Borrower, (ii) have been duly authorized by all
requisite actions, (iii) do not and will not conflict with, contravene or
violate any provision of or result in a breach of or default under, or require
the waiver (not already obtained) of any provision of, or the consent (not
already given) of any Person under the terms of the Borrower's articles of
incorporation or by laws, or any indenture, mortgage, deed of trust, loan or
credit agreement or other agreement or instrument to which the Borrower is a
party or by which it is bound or to which any of its properties are subject,
(iv) will not violate, conflict with, give rise to any liability under, or
constitute a default under any law, regulation, order (including, without
limitation, all applicable state and federal securities laws) or any other
requirement of any court, tribunal, arbitrator, or Governmental Authority, and
(v) will not result in the creation, imposition, or acceleration of any
indebtedness or tax or any mortgage, lien, reservation, covenant, restriction,
or other encumbrance of any nature upon, or with respect to, the Borrower or any
of its properties; (d) this Amendment constitutes the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms; and (e) the execution, delivery and performance of this Amendment and
the transactions contemplated hereby do not require any action, approval or
consent of, or filing with, any Governmental Authority. All representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment, and no investigation by the Administrative Agent or any Lender
nor any closing shall affect the representations and warranties or the right of
the Administrative Agent and the Lenders to rely upon them.

Section 3.3. Reference to Agreement. All agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms of the Agreement,
including each Loan Document, are hereby amended so that any reference in such
agreements, documents, or instruments to the Agreement shall mean a reference to
the Agreement as amended hereby.

Section 3.4. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Borrower, the Administrative Agent and the Lenders
and their respective successors and assigns, except the Borrower may not assign
or transfer any of its rights or obligations hereunder without the prior written
consent of each Lender. Any assignment in violation of this Section 3.4 shall be
void.

Section 3.5. Counterparts. This Amendment may be executed in one or more
counterparts and on telecopy counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

Section 3.6. Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant, condition or duty by the Borrower shall be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.

Section 3.7. Severability. Any provision of this Amendment which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non–authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.

Section 3.8. Governing Law. This Amendment is governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been

 

SECOND AMENDMENT TO CREDIT AGREEMENT,    Page 3   



--------------------------------------------------------------------------------

made by the parties in reliance (at least in part) on Section 5–1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.

Section 3.9. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

Section 3.10. MISSOURI STATUTORY NOTICE. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE REGARDLESS OF THE
LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT
AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR(S)) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

Executed as of the date first written above.

 

LEGGETT & PLATT, INCORPORATED

By:

 

/S/ SHERI L. MOSSBECK

  Sheri L. Mossbeck, Vice President and Treasurer

By:

 

/S/ MATTHEW C. FLANIGAN

  Matthew C. Flanigan, Chief Financial Officer and Senior Vice President

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

By:

 

/S/ D. SCOTT HARVEY

  D. Scott Harvey, Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

/S/ MARK S. SUPPLE

Name:  

Mark S. Supple

Title:  

Vice President

 

SECOND AMENDMENT TO CREDIT AGREEMENT,    Page 4   



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:

 

/S/ DAVID MCCAULEY

Name:  

David McCauley

Title:  

Principal

THE BANK OF NEW YORK

By:

 

/S/ WALTER C. PARELLI

Name:  

Walter C. Parelli

Title:  

Vice President

LASALLE BANK NATIONAL ASSOCIATION

By:

 

/S/ STEVEN ERICKSON

Name:  

Steven Erickson

Title:  

AVP

SUNTRUST BANK

By:

 

/S/ STEVEN A. DEILY

Name:  

Steven A. Deily

Title:  

Managing Director

TORONTO DOMINION (TEXAS) LLC

By:

 

/S/ IAN MURRAY

Name:  

Ian Murray

Title:  

Authorized Signatory

UMB BANK N.A.

By:

 

/S/ TERRY DIERKS

Name:  

Terry Dierks

Title:  

Senior Vice President

 

SECOND AMENDMENT TO CREDIT AGREEMENT,    Page 5   



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:

 

/S/ JOHN M. EYERMAN

Name:  

John M. Eyerman

Title:  

Portfolio Manager

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/S/ MELISSA NACHMAN

Name:  

Melissa Nachman

Title:  

Vice President

ARVEST BANK

By:

 

/S/ DOUG DOLL

Name:  

Doug Doll

Title:  

President / CEO

 

SECOND AMENDMENT TO CREDIT AGREEMENT,    Page 6   



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH

By:

 

/S/ WILLIAM SMITH

 

Name:  

William Smith

 

Title:  

Deputy General Manager

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT,    Page 7   



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

By:

 

/S/ J. WHEELER

 

Name:  

J. Wheeler

 

Title:  

Vice President

 

By:

 

/S/ D. BARNELL

 

Name:  

D. Barnell

 

Title:  

V.P. & Manager

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT,    Page 8   



--------------------------------------------------------------------------------

BNP PARIBAS

By:

 

/S/ SIMONE G. VINOCOUR MCKEEVER

 

Name:  

Simone G. Vinocour McKeever

 

Title:  

Director

 

By:

 

/S/ ANGELA B. ARNOLD

 

Name:  

Angela B. Arnold

 

Title:  

Director

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT,    Page 9   



--------------------------------------------------------------------------------

HSBC BANK USA NATIONAL ASSOCIATION

By:

 

/S/ MARK CALVERT

 

Name:  

Mark Calvert

 

Title:  

Regional Relationship Manager

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT,    Page 10   



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 70,000,000.00

Wachovia Bank, N.A.

   $ 70,000,000.00

U.S. Bank National Association

   $ 50,000,000.00

Wells Fargo Bank, National Association

   $ 50,000,000.00

Bank of America, N.A

   $ 50,000,000.00

BNP Paribas

   $ 40,000,000.00

SunTrust Bank

   $ 40,000,000.00

HSBC Bank USA National Association

   $ 40,000,000.00

Toronto Dominion (Texas) LLC

   $ 40,000,000.00

The Bank of New York

   $ 30,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 30,000,000.00

UMB Bank

   $ 30,000,000.00

LaSalle Bank National Association

   $ 25,000,000.00

Arvest Bank

   $ 20,000,000.00

Bank of China, New York Branch

   $ 15,000,000.00       

Total

   $ 600,000,000.00       

 

Schedule 2.01 to SECOND AMENDMENT TO CREDIT AGREEMENT,    Solo Page   